Citation Nr: 1716209	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969. He received, in pertinent part, the Purple Heart and Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for TBI and assigned a noncompensable rating effective May 19, 2010.  Jurisdiction of the appeal now resides with the RO in Hartford, Connecticut.

The Veteran testified before the undersigned at a November 2014 Videoconference hearing.  The hearing transcript is of record.

In February 2015 and April 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action. 

In a January 2017 rating decision, the RO denied the Veteran's October 2016 claims for service connection for grinding teeth and found that new and material evidence had not been received to reopen claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In February 2017 correspondence, the Veteran refers to these claims.  If he desires to file a notice of disagreement, he must do so on a VA Form 21-0958, Notice of Disagreement, which was enclosed with the February 2, 2017, notice letter sent to him.

A claim to establish entitlement to service connection for neurobehavioral effects related to exposure to toxic water at Camp Lejeune was filed in January 2014.  In a March 2017 statement, the Veteran referred to this claim.  This matter is referred to the RO for appropriate action.

In correspondence from the Veteran dated February 23, 2017, he questions the method for combining ratings.  His attention is directed to 38 C.F.R. § 4.25 (2016).  
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period prior to August 1, 2015, the residuals of the Veteran's TBI included subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships and cognitive impairment, associated with his service-connected PTSD.

2.  For the period beginning August 1, 2015, the residuals of the Veteran's TBI include symptoms of neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both, on most days.


CONCLUSIONS OF LAW

1.  For the period prior to August 1, 2015, the criteria for an initial compensable rating for residuals of TBI are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Code 8045 (2016).

2.  For the period beginning August 1, 2015, the criteria for an initial 70 percent rating, but no higher, for residuals of TBI have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Code 8045 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in the record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Each disability must be considered from the point of view of the veteran working or seeking to work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).
The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diagnostic Code 8045, effective from October 23, 2008, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation is also to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2016).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2016).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2016).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2016).

Analysis

The Veteran was afforded a VA PTSD examination in December 2010.  He reported that he was "forced into retirement" by his employer in 2004, and reportedly was told that he was not a team player and that there were various complaints against him from coworkers.  After ending that employment, he worked for approximately 6 months for another company, but eventually quit due to problems with the manager.  The Veteran also reported hyperarousal, avoidance behaviors, decreased socialization and increased irritability and anxiety, related to his PTSD.  He also complained of memory loss/forgetfulness, disorientation and problems with focus and concentration.  The examiner concluded that the Veteran's social functioning was mildly impaired by his avoidance behaviors and high level of
restlessness and hyperarousal, and his employment was impacted, due to PTSD, and opined that the Veteran would do best in work settings in which he had little or no
contact with the public and loose supervision.  

The Veteran was afforded a VA examination to evaluate the residuals of his TBI in January 2012.  He was diagnosed at that time with TBI, post-traumatic migraine headaches with associated light and noise sensitivity, post-traumatic tension headaches, and post-traumatic tinnitus.  The Veteran reported symptoms of headaches and tinnitus following an in-service injury during combat.  He described his headaches as a dull ache behind the eyes every six weeks, relieved by aspirin.  He also claimed to experience migraine, posterior throbbing head pain once every 2 years, accompanied by light and noise sensitivity, which last for nearly a day.  
With regard to cognitive functioning, the Veteran reported problems with long-term memory.  He denied any other cognitive difficulties.  Cognitive examination at that time was normal, and the examiner concluded that there was no cognitive disorder, secondary to his TBI in service.  His mood and affect were euthymic, speech was normal, motor functioning was intact, insight and judgment were adequate, and he was oriented in all spheres.  Orientation, long-term memory, arithmetic, attention and concentration, visual motor/visual spatial, language skills, and general concentration were grossly intact.  There were no reports of inappropriate behavior and social functioning was not impaired.  

The Veteran reported steady and successful employment over much of his life, with no major impact on his work performance from his mental health issues.  He reported that he had been unemployed since 2006, when he took early retirement because he was unhappy with management.  

For the specific TBI criteria, there were no complaints of impairment of memory, attention, concentration or executive functions; judgement was normal; social interaction was routinely appropriate; he was always oriented in all spheres; motor activity was normal; visual spatial orientation was normal; there were no reported neurobehavioral effects; communication was normal; and the Veteran was conscious.  Subjective symptoms were reported as tinnitus and headaches with light and noise sensitivity, however, they were not reported to interfere with work, instrumental activities of daily living; or work, family or other close relationships.

The Veteran also underwent a VA PTSD examination in November 2012.  He reported infrequent nightmares, mild depression, easy irritation and anger, emotional disengagement, difficulty with concentration, restlessness and apprehension in public places, all related to his PTSD.  The Veteran scored a low score on his cognitive functioning test (SLUMS), which the examiner noted was unusual for a man who appeared to be of at least above average intelligence.  Given this discrepancy in scores, less than a year apart, the examiner concluded that the low score was more likely the result of anxiety and stress than a cognitive deficit.  

The examiner also concluded that there was occasional decrease in work efficiency
or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning, due to PTSD.  He also noted that the Veteran exhibited significant difficulty with concentration and being distracted.  However, there was no evidence of inappropriate behavior; thought processes and communication were not impaired; and social functioning was not impaired.  

The Veteran was seen in individual therapy at the Danbury Vet Center from October 2013 through January 2014 for treatment of symptoms related to his PTSD and TBI.  These treatment records show the Veteran reported difficulty concentrating, learning or recalling information; disturbed sleep; headaches; tinnitus; temporary hearing loss; anxiety; depression; affective liability (rapidly changing emotions); and slowed thinking, related to his TBI.  On mental status examination, speech was appropriate, he was oriented, memory function was normal, affect was appropriate, motor activity was relaxed and at ease, judgment was good, and energy level was average.

The Veteran was afforded another VA PTSD examination in January 2014.  The Veteran did not endorse any symptoms during this examination that would result in a compensable rating for TBI.  See January 2014 VA PTSD Disability Benefits Questionnaire.

The Veteran was afforded another VA PTSD examination in January 2015.  At that time, his symptoms were noted to be anxiety and chronic sleep impairment.  He also reported that his most significant symptom was poor concentration/forgetfulness.  The examiner concluded that, as the January 2012 VA examiner found that the Veteran's TBI had no residual effects on judgment, neurobehavioral factors, communication, memory, attention, concentration, executive functions, social interaction, orientation, motor activity, visual spatial orientation, or communication, most likely, the symptoms he was experiencing during the January 2015 examination, were due to PTSD or age-related.  The examiner did not give a rationale for this opinion, and therefore, the Board finds that the opinion lacks probative value.

The Veteran was afforded another VA TBI examination on August 1, 2015.  He continued to complain of monthly headaches as well as migraine headaches, four times a year.  He also complained of photophobia and phonophobia with severe headaches.  He also reported episodes of disorientation while driving for the previous 7-8 years, loss of train of thought, trouble concentrating and confusion.  He indicated that he had been called irritable and antagonistic, and that he was verbally aggressive, and claimed that he was forced to retire from his most recent job due to those issues.  However, he denied irritable behavior or angry outbursts with no provocation.  The Veteran reported that his poor concentration was his most severe symptom, and the examiner concluded that it is not likely that this symptom was related to the Veteran's PTSD, as the PTSD symptoms had decreased over the years, but rather may be related to everyday stress along with the aging process.
With regard to the specific TBI facets, the examiner concluded that the Veteran had a complaint of mild memory loss, attention, concentration, or executive functions, demonstrated in his reported concentration problems.  He also noted that there were subjective symptoms of anxiety and memory loss, but they did not interfere with work, instrumental activities of daily living; or work, family or other close relationships.  He was also noted to have one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  This assessment was based on the Veteran's reports of being told that he was irritable, antagonistic and verbally aggressive, and being forced to retire from his last job due to these symptoms.  All other facets, including judgment, orientation, social interaction, visual spatial orientation, communication and consciousness, were normal.  

A January 2016 report from the Veteran's private neurologist indicates that the Veteran was experiencing significant cognitive-affective symptoms, characterized by marked impairment in learning-memory, topographical disorientation, and visual perceptual impairments, as well as marked affective symptoms, characterized by hypervigilance, nightmares and dissociative phenomenon when under psychosocial stress.  See January 2016 report from M.R., MD, FACP.

The Veteran was afforded his most recent VA examination in May 2016.  The Veteran complained again of headaches associated with photophobia and phonophobia, occurring at different intervals, with initial onset after head trauma, with improvement.  The examiner concluded that while the Veteran's headaches are at least as likely as not caused by mild TBI, the episodic confusion, attention and memory difficulties that he describes are less likely as not related to mild TBI and more likely related to PTSD.  The reasoning was that difficulties with memory and attention that occur with mild TBI tend to improve within months.  The examiner noted further that on outside neuropsychiatric testing, the Veteran scored in the low average range for composite memory testing (including attention) and for verbal memory.  He was also noted to have mild depression, anxiety, mood instability, mild social anxiety, and PTSD.  The typical pattern of memory difficulties seen in a person only with mild TBI (and without psychiatric disease) is one of full or near full improvement weeks to months after an injury rather than continued memory difficulties 46 years after an injury.  When continued memory difficulties occur in a person with TBI, it occurs for reasons other than the injury.  In the Veteran's case, while his cognition was found to be in the low average range, he was also found to have psychiatric conditions, including depression, anxiety, social anxiety disorder and PTSD.  As such, the examiner opined that it is less likely than not that the Veteran's cognitive concerns are secondary to his TBI, and more likely than not secondary to a combination of his depression, anxiety, social anxiety disorder and PTSD.

A September 2016 report from private neurologist, M.R., MD, FACP, notes that the Veteran was seen in neuropsychiatric consultation in December 2015, January 2016 and August 2016.  The report indicates that the Veteran was found to have significant neurocognitive-behavioral impairments, due to his TBI.  More specifically, it was noted that he demonstrated "marked impairment of social cognition," which was reflected in his inability to sustain gainful employment, due to obstreperous (noisy and difficult to control) aggressive behaviors, reflecting a lack of social decorum.  In this regard, it was noted that the Veteran's employment record was marred by a lack of motivation/cooperativeness, and it was noted by employers that the Veteran lacked understanding of consequences and that his inopportune behaviors were not amenable to disciplinary approaches.  It was also noted that, on a personal level, the Veteran had not been able to sustain healthy interpersonal relationships, due to inappropriate social behaviors and a lack of social acuity, causing him to commit many behavioral faux pas.  Furthermore, the examiner noted that the Veteran's "incapacitating daily headaches associated with lightheaded/dizziness markedly [restricted] his social and professional activities."

Neuropsychiatric assessment was noteworthy for low scores pertaining to complex attention, psychomotor speed, memory with compromise of sustained attention, executive function, cognitive flexibility, reaction time, and neurocognition index.  These scores are highly correlated with significant impairments in activities of daily living.  Temperament character inventory revealed marked impairments of persistence, reward dependence, which correlated with lack of sustained attentiveness/initiative, resulting in dysexecutive impairments.  In addition, self-directedness and self-transcendence were noted to be in the low/low average range, indicating compromised social acuity and self-monitoring.

Period Prior to August 1, 2015

Prior to August 1, 2015, none of the Veteran's TBI residuals rose to the level of a compensable rating under Diagnostic Code 8045.  In this regard, although the Veteran was noted during this period to experience cognitive impairment, including memory loss, significant concentration problems, forgetfulness, confusion, difficulty learning or recalling information, slowed thinking, episodes of disorientation, and loss of train of thought, as noted above, the May 2016 VA examiner, the only examiner to give an opinion on the issue, opined that the Veteran's cognitive symptoms are related to his PTSD, rather than his TBI.  To assign a separate rating for the Veteran's TBI residuals, based on cognitive impairment, would violate the rule against pyramiding.  See 38 C.F.R. §§ 4.14.  As such, the level of impairment based on cognitive functioning would therefore, be 0.

The Veteran was noted during this period to have subjective symptoms related to his TBI, including headaches, light and noise sensitivity and tinnitus.  However, the evidence of record during this period does not show that these symptoms interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  The level of impairment from this factor is therefore, 0.  The Veteran was not noted during VA or private treatment, during this period, to have neurobehavioral effects of his TBI that interfered with workplace or social interaction or problems with social interaction related to his TBI.  In this regard, the Veteran did report during VA examination in December 2010 and afterwards, that he was forced into retirement between 2004 and 2006, due to problems with co-workers and management.  However, these issues were noted to be due to his PTSD, not his TBI.  See December 2010, January 2012 and November 2012 VA examination reports.  Furthermore, there is no evidence during this period of impaired judgment, impairment of orientation, motor activity, visual/spatial disorientation, communication or consciousness, related to the Veteran's TBI, and all of his problems with social interaction during this period were associated with his service-connected PTSD.  As such, the level of impairment from all of the other factors under Diagnostic Code 8045 would, therefore, be 0.  

Period Beginning August 1, 2015

As noted above, on VA examination in August 2015, the Veteran complained of subjective symptoms, including monthly headaches and migraine headaches, as well as photophobia and phonophobia with severe headaches.  These symptoms are separately evaluated and rated.  He also reported episodes of disorientation while driving.  The Veteran was noted during private treatment from December 2015 through January 2016, to have subjective symptoms, including incapacitating daily headaches associated with lightheaded/dizziness, which markedly restricted his social and professional activities.  The Board finds that the level of impairment from these factors (separate from headaches) meets the criteria for a rating of 2 for subjective symptoms under Diagnostic Code 8045.

The Veteran was also found, during the August 2015 VA examination, to have one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  However, the Veteran actually reported that he had been told that he was irritable, antagonistic and verbally aggressive, and that he was forced to retire from his last job due to these symptoms.  Resolving doubt in the Veteran's favor, the Board finds that at the time of the August 2015 examination, the Veteran's neurobehavioral symptoms precluded him from interacting with others in the workplace on most days.  This finding is supported by the fact that a private examiner noted that during private treatment, just four months later, from December 2015 through January 2016, the Veteran was unable to sustain gainful employment, due to his obstreperous, aggressive behavior, a lack of motivation/cooperativeness, and a lack of understanding by the Veteran of the consequences of his behavior.  It was also noted that that the Veteran was not able to sustain healthy interpersonal relationships, due to inappropriate social behaviors and a lack of social acuity.  The Board finds that the level of impairment from these factors meets the criteria for a rating of 3 for neurobehavioral effects under Diagnostic Code 8045.

The Board notes that the Veteran also demonstrated and endorsed symptoms indicative of impaired judgment, problems with social interaction and visual spatial disorientation during this period.  See private treatment records from Rudansky & Winter Neurology & Neuropsychiatry.  However, as the Veteran already meets the criteria for a rating of 3 under the neurobehavioral facet of Diagnostic Code 8045 and the problems associated with social interaction and visual spacial disorientation are not total, further discussion of these symptoms is not necessary.

As the Veteran's level of impairment for the neurobehavioral factor meets the criteria for a rating of 3 under Diagnostic Code 8045, the Board finds that a 70 percent rating, but no more, is warranted for the Veteran's TBI residuals, beginning August 1, 2015. 


Extraschedular consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, the Veteran's TBI is manifested by symptoms that are specifically contemplated by the rating criteria.  Accordingly, further consideration of an extraschedular rating is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

						(CONTINUED ON NEXT PAGE)


ORDER

For the period prior to August 1, 2015, a compensable rating for residuals of TBI is denied.

For the period beginning August 1, 2015, a 70 percent rating, but no higher, for residuals of TBI is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


